UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 ITEM 1. SCHEDULE OF INVESTMENTS Disciplined Value Mid Cap Fund As of 11-30-10 (Unaudited) Shares Value Common Stocks 95.19 % (Cost $184,256,605) Consumer Discretionary 12.28% Hotels, Restaurants & Leisure 0.67% CEC Entertainment, Inc. (I) 38,190 1,432,889 Household Durables 3.04% Lennar Corp., Class A (L) 90,400 1,373,176 Mohawk Industries, Inc. (I) 54,075 2,841,101 NVR, Inc. (I)(L) 1,870 1,159,363 Stanley Black & Decker, Inc. 18,790 1,118,569 Internet & Catalog Retail 0.69% Expedia, Inc. 56,019 1,474,980 Leisure Equipment & Products 0.41% Mattel, Inc. 33,415 863,444 Media 2.09% Omnicom Group, Inc. 80,570 3,661,093 The McGraw-Hill Companies, Inc. 23,240 801,548 Specialty Retail 3.63% Abercrombie & Fitch Company, Class A 18,835 946,459 Bed Bath & Beyond, Inc. (I)(L) 37,580 1,643,749 The Gap, Inc. 94,005 2,007,947 Williams-Sonoma, Inc. 94,405 3,140,854 Textiles, Apparel & Luxury Goods 1.75% Coach, Inc. 35,010 1,979,465 VF Corp. 21,000 1,740,480 Consumer Staples 1.79% Beverages 0.53% Dr. Pepper Snapple Group, Inc. 31,145 1,140,841 Food & Staples Retailing 0.74% Safeway, Inc. 44,940 1,033,171 The Kroger Company 23,430 551,777 Tobacco 0.52% Lorillard, Inc. 13,820 1,099,796 Energy 7.07% Energy Equipment & Services 1.92% Bristow Group, Inc. (I)(L) 25,540 1,121,461 Oil States International, Inc. (I) 31,145 1,847,833 Pride International, Inc. (I) 36,140 1,123,954 Oil, Gas & Consumable Fuels 5.15% Concho Resources, Inc. (I) 18,865 1,561,079 Noble Energy, Inc. 31,700 2,575,625 Rosetta Resources, Inc. (I) 75,675 2,710,679 SM Energy Company 64,125 3,186,371 Ultra Petroleum Corp. (I) 20,355 956,481 Financials 23.75% Capital Markets 4.16% Affiliated Managers Group, Inc. (I) 21,045 1,839,543 Raymond James Financial, Inc. 94,015 2,696,350 1 Disciplined Value Mid Cap Fund As of 11-30-10 (Unaudited) Shares Value Financials (continued) SEI Investments Company 80,985 $1,828,641 TD Ameritrade Holding Corp. 149,570 2,503,802 Commercial Banks 4.10% Bank of Hawaii Corp. 8,160 353,328 Comerica, Inc. (L) 36,645 1,337,176 East West Bancorp, Inc. 77,395 1,342,029 Fifth Third Bancorp 147,275 1,759,936 M&T Bank Corp. 16,075 1,237,132 Popular, Inc. (I) 427,118 1,230,100 SunTrust Banks, Inc. 36,370 849,603 Zions Bancorporation (L) 32,435 630,861 Consumer Finance 2.59% Capital One Financial Corp. 28,570 1,063,661 Discover Financial Services 183,855 3,360,869 SLM Corp. (I) 94,905 1,096,153 Diversified Financial Services 1.19% Moody's Corp. (L) 95,175 2,553,545 Insurance 8.55% ACE, Ltd. 16,225 949,487 Alleghany Corp. (I) 9,447 2,845,909 Aon Corp. 26,805 1,075,417 Assurant, Inc. 24,380 859,883 Genworth Financial, Inc., Class A (I) 24,200 282,172 Hanover Insurance Group, Inc. 50,615 2,291,847 Loews Corp. 32,570 1,218,444 Marsh & McLennan Companies, Inc. 103,785 2,602,928 Reinsurance Group of America, Inc. 31,300 1,562,809 Symetra Financial Corp. 109,455 1,324,406 Unum Group 120,950 2,599,216 W.R. Berkley Corp. (L) 23,450 625,881 Real Estate Investment Trusts 3.16% Annaly Capital Management, Inc. (L) 23,026 418,843 Duke Realty Corp. 62,715 698,018 Equity Residential 20,235 1,011,345 Kimco Realty Corp. 98,100 1,634,346 Regency Centers Corp. (L) 18,910 770,015 Taubman Centers, Inc. 26,360 1,279,251 Ventas, Inc. 18,350 940,805 Health Care 8.50% Health Care Equipment & Supplies 2.66% CareFusion Corp. (I) 120,160 2,748,059 Hologic, Inc. (I) 77,195 1,265,998 STERIS Corp. 48,530 1,669,917 Health Care Providers & Services 5.30% Cardinal Health, Inc. 42,745 1,520,867 DaVita, Inc. (I) 24,930 1,812,411 Humana, Inc. (I) 15,835 887,393 Laboratory Corp. of America Holdings (I) 14,830 1,216,505 Lincare Holdings, Inc. 64,635 1,664,351 McKesson Corp. 37,520 2,397,528 Omnicare, Inc. 78,360 1,806,982 2 Disciplined Value Mid Cap Fund As of 11-30-10 (Unaudited) Shares Value Health Care (continued) Pharmaceuticals 0.54% Hospira, Inc. (I) 20,285 $1,141,234 Industrials 12.97% Building Products 0.45% Lennox International, Inc. 21,820 959,862 Electrical Equipment 2.35% Cooper Industries PLC 33,895 1,847,278 Thomas & Betts Corp. (I) 71,595 3,182,398 Machinery 2.04% Ingersoll-Rand PLC (L) 52,935 2,170,335 Kennametal, Inc. 64,380 2,177,332 Professional Services 5.25% Equifax, Inc. 83,320 2,883,705 Manpower, Inc. 50,915 2,867,533 Robert Half International, Inc. 92,805 2,572,555 Towers Watson & Company, Class A 57,285 2,875,707 Road & Rail 0.27% Norfolk Southern Corp. 9,510 572,217 Trading Companies & Distributors 2.61% WESCO International, Inc. (I) 100,795 4,809,937 WW Grainger, Inc. 6,050 755,827 Information Technology 14.47% Communications Equipment 1.05% Harris Corp. 50,675 2,241,862 Electronic Equipment, Instruments & Components 4.88% Aeroflex Holding Corp. (I) 119,160 1,717,096 Arrow Electronics, Inc. (I) 103,610 3,212,946 Avnet, Inc. (I) 111,380 3,413,797 Ingram Micro, Inc., Class A (I) 116,030 2,071,136 Internet Software & Services 0.72% Monster Worldwide, Inc. (I)(L) 68,075 1,537,134 IT Services 1.56% Amdocs, Ltd. (I) 45,110 1,172,860 Broadridge Financial Solutions, Inc. 41,395 852,323 The Western Union Company 74,050 1,306,242 John Hancock Investment Trust (G) 0.67% CGI Group, Inc., Class A (I) 91,325 1,431,976 Office Electronics 0.76% Xerox Corp. 141,960 1,626,862 Semiconductors & Semiconductor Equipment 2.85% Analog Devices, Inc. 75,995 2,702,382 Micron Technology, Inc. (I) 124,160 901,402 STMicroelectronics NV (L) 276,550 2,475,123 Software 1.98% CA, Inc. 73,955 1,692,830 Electronic Arts, Inc. (I) 168,945 2,518,970 3 Disciplined Value Mid Cap Fund As of 11-30-10 (Unaudited) Shares Value Materials 7.77% Chemicals 3.32% Albemarle Corp. 53,055 2,869,745 Ashland, Inc. 24,385 1,240,709 Cytec Industries, Inc. 21,220 1,014,953 PPG Industries, Inc. 25,065 1,954,067 Containers & Packaging 1.80% Ball Corp. 25,990 1,712,221 Crown Holdings, Inc. (I) 68,755 2,133,468 Metals & Mining 2.65% Allegheny Technologies, Inc. 15,895 821,772 Globe Specialty Metals, Inc. 99,055 1,605,682 Reliance Steel & Aluminum Company 72,280 3,212,846 Telecommunication Services 0.93% Diversified Telecommunication Services 0.93% CenturyLink, Inc. (L) 46,061 1,980,162 Utilities 5.66% Electric Utilities 3.72% Allegheny Energy, Inc. 76,195 1,738,770 American Electric Power Company, Inc. 15,030 535,068 Edison International 55,095 2,035,209 NV Energy, Inc. 126,740 1,735,071 Westar Energy, Inc. (L) 75,935 1,891,541 Multi-Utilities 1.94% Alliant Energy Corp. 46,945 1,704,573 Ameren Corp. 49,835 1,431,261 PG&E Corp. 21,540 1,010,872 Short-Term Investments 12.06% (Cost $25,729,633) Par value/ Shares Value Repurchase Agreement 4.19% Repurchase Agreement with State Street Corp. dated 11/30/2010 at 0.010% to be repurchased at $8,942,002 on 12/01/2010, collateralized by $9,035,000 United States Treasury Notes, 1.000% due 04/30/2012 (valued at $9,121,736, including interest) $8,942,000 8,942,000 Securities Lending Collateral 7.87% John Hancock Collateral Investment Trust, 0.2624% (W)(Y) 1,677,380 16,785,714 Total investments (Cost $209,986,238) 107.25% Other assets and liabilities, net (7.25%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) All or a portion of this security is on loan as of November 30, 2010. 4 Disciplined Value Mid Cap Fund As of 11-30-10 (Unaudited) (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of November 30, 2010.  At November 30, 2010, the aggregate cost of investment securities for federal income tax purposes was $210,378,730. Net unrealized depreciation aggregated $18,425,782, of which $21,850,684 related to appreciated investment securities and $3,424,902 related to depreciated investment securities. 5 Disciplined Value Mid Cap Fund As of 11-30-10 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation . Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes significant unobservable inputs when market prices are not readily available or reliable, including the Funds own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of November 30, 2010, all investments of the Fund are categorized as Level 1 under the hierarchy described above, except Repurchase Agreements which are Level 2. During the three month period ended November 30, 2010, there were no significant transfers in or out of Level 1 and Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their closing net asset values each day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Funds Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When a Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Funds custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrants principal executive and principal accounting officers have concluded, based upon their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) Certifications of principal executive and principal accounting officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Funds III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 24, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 24, 2011
